Citation Nr: 0007669	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-49 367	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease with amputation of both legs.

2.  Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
REMAND

The veteran served on active duty from April 1953 to January 
1954.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

The veteran testified at his personal hearing before the 
undersigned sitting at Las Vegas, Nevada, in July 1999, that 
his colon was removed and revision of his right leg 
amputation stump were performed in 1998 at the VA hospital in 
San Diego, California; and it was contended on behalf of the 
veteran at the hearing that these hospital records would be 
beneficial to the veteran's claims.  The Board notes that 
these records are not on file and that VA has a duty to 
obtain possibly pertinent records that are in the 
government's custody.  The Board also notes that although the 
veteran was given 90 days after the July 1999 hearing to 
obtain pertinent private records to submit to VA, no 
additional records have been submitted.

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all records 
of the veteran's treatment at the 
San Diego VA Medical Center in 1998 
and associate them with the claims 
file.

2.  The veteran should again be 
requested to provide medical 
evidence, such as a statement from a 
physician, supporting his 
contentions that his peripheral 
vascular disease with amputation of 
both legs and his gastrointestinal 
disability are etiologically related 
to service trauma.

3.  Then, the RO should undertake 
any other indicated development and 
readjudicate the issues on appeal.  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


